         Case 1:19-cv-06655-AKH Document 120 Filed 09/03/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 NINGBO MIZHIHE I&E CO., LTD.,                                  :
                                                                :
                                          Plaintiff,            : ORDER DENYING MOTION TO
              -against-                                         : MODIFY ASSET RESTRAINT
                                                                :
 DOES 1-200; DRESHOW; 4MEMORYS; DENG                            : 19 Civ. 6655 (AKH)
 KAI, et al.,                                                   :
                                                                :
                                          Defendants.           :
 -------------------------------------------------------------- X
ALVIN K. HELLERSTEIN, U.S.D.J.:

               In this copyright infringement action, Plaintiff contends that a long list of

Defendants–––a list that includes Dreshow, 4Memorys, and Deng Kai–––make, market, and sell

products depicting unicorn images for which Plaintiff holds enforceable copyrights. Back in July

and August of 2019, this Court imposed an asset restraint that, among other things, prevented the

transfer or disposition of funds in Defendants’ Amazon.com, Inc. (“Amazon”) online storefronts

until such time that these funds accrued to at least $300,000. See ECF Nos. 16, 22. Now before

me is a motion by Dreshow, 4Memorys, and Deng Kai (hereinafter, “Defendants”) to reduce the

cap on frozen funds to the amount Plaintiff might reasonably obtain through this suit. See ECF

Nos. 114, 115. The motion is denied as premature.

               The motion papers reflect that discovery on Defendants’ profits from their

disputed sales has not yet closed. See ECF No. 117, at 6 (“Defendants have not completed their

production of all relevant sales information…”); id. at 7 (pointing out that Defendants have not

produced discovery regarding, among other things, “their apparent apportionment of damages,”

“international shipping costs,” “which products were sold,” or which of the Defendants actually

made these sales); ECF No. 119 (acknowledging that “discovery has not closed”). Without this

information, and without reaching any of the parties’ ancillary arguments, it is impossible for the
         Case 1:19-cv-06655-AKH Document 120 Filed 09/03/20 Page 2 of 2




Court to determine whether the asset freeze is disproportionate to the relief sought by Plaintiff or

is otherwise inequitable.

               Accordingly, Defendants’ motion is denied without prejudice to renewal within

thirty (30) days of the close of discovery. The Clerk is hereby directed to close the open motion

(ECF No. 114).


SO ORDERED.

Dated:         September 3, 2020                          ____________/s/______________
               New York, New York                            ALVIN K. HELLERSTEIN
                                                             United States District Judge




                                                2
